

115 HR 4132 IH: Veterans Affairs Physician Recruitment Act of 2017
U.S. House of Representatives
2017-10-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4132IN THE HOUSE OF REPRESENTATIVESOctober 25, 2017Mr. Rutherford (for himself, Mrs. Radewagen, Mr. Coffman, and Mr. Dunn) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to make certain improvements in the Health Professionals
			 Educational Assistance Program of the Department of Veterans Affairs, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Veterans Affairs Physician Recruitment Act of 2017. 2.Designated scholarships for physicians and dentists under Department of Veterans Affairs Health Professional Scholarship Program (a)Scholarships for physicians and dentistsSection 7612(b) of title 38, United States Code, is amended by adding at the end the following new paragraph:
				
					(6)
 (A)Of the scholarships awarded under this subchapter, the Secretary shall ensure that not less than 50 scholarships are awarded each year to individuals who are accepted for enrollment or enrolled (as described in section 7602 of this title) in a program of education or training leading to employment as a physician or dentist until such date as the Secretary determines that the staffing shortage of physicians and dentists in the Department is less than 500.
 (B)After such date, the Secretary shall ensure that of the scholarships awarded under this subchapter, a number of scholarships is awarded each year to individuals referred to in subparagraph (A) in an amount equal to not less than ten percent of the staffing shortage of physicians and dentists in the Department, as determined by the Secretary.
 (C)Notwithstanding subsection (c)(1), the agreement between the Secretary and a participant in the Scholarship Program who receives a scholarship pursuant to this paragraph shall provide the following:
 (i)The Secretary’s agreement to provide the participant with a scholarship under this subchapter for a specified number (from two to four) of school years during which the participant is pursuing a course of education or training leading to employment as a physician or dentist.
 (ii)The participant's agreement to serve as a full-time employee in the Veterans Health Administration for a period of time (hereinafter in this subchapter referred to as the period of obligated service) of 18 months for each school year or part thereof for which the participant was provided a scholarship under the Scholarship Program.
 (D)In providing scholarships pursuant to this paragraph, the Secretary may provide a preference for applicants who are veterans.
 (E)On an annual basis, the Secretary shall provide to appropriate educational institutions informational material about the availability of scholarships under this paragraph..
 (b)Breach of agreementSection 7617 of such title is amended— (1)by redesignating paragraphs (4) and (5) as paragraphs (5) and (6), respectively; and
 (2)by inserting after paragraph (3) the following new paragraph (4):  (4)In the case of a participant who is enrolled in a program or education or training leading to employment as a physician, the participant fails to successfully complete post-graduate training leading to eligibility for board certification in a specialty..
 (c)Extension of programSection 7619 of such title is amended by striking December 31, 2019 and inserting December 31, 2033. 3.Establishing the Department of Veterans Affairs Specialty Education Loan Repayment Program (a)In generalChapter 76 of title 38, United States Code, is amended by inserting after subchapter VII the following new subchapter:
				
					VIIISpecialty Education Loan Repayment Program
 7691.EstablishmentAs part of the Educational Assistance Program, the Secretary may carry out a student loan repayment program under section 5379 of title 5. The program shall be known as the Department of Veterans Affairs Specialty Education Loan Repayment Program (in this chapter referred to as the Specialty Education Loan Repayment Program).
 7692.PurposeThe purpose of the Specialty Education Loan Repayment Program is to assist, through the establishment of an incentive program for certain individuals employed in the Veterans Health Administration, in meeting the staffing needs of the Veterans Health Administration for physicians in medical specialties for which the Secretary determines recruitment or retention of qualified personnel is difficult.
						7693.Eligibility; preference; covered costs
 (a)EligibilityAn individual is eligible to participate in the Specialty Education Loan Repayment Program if the individual—
 (1)is hired under section 7401 of this title to work in an occupation described in section 7692 of this title;
 (2)owes any amount of principal or interest under a loan, the proceeds of which were used by or on behalf of that individual to pay costs relating to a course of education or training which led to a degree that qualified the individual for the position referred to in paragraph (1); and
 (3)is— (A)recently graduated from an accredited medical or osteopathic school and matched to an accredited residency program in a medical specialty described in section 7692 of this title; or
 (B)a physician in training in a medical specialty described in section 7692 of this title with more than two years remaining in such training.
 (b)Preference for veteransIn selecting individuals for participation in the Specialty Education Loan Repayment Program under this subchapter, the Secretary may give preference to veterans.
 (c)Covered costsFor purposes of subsection (a)(2), costs relating to a course of education or training include— (1)tuition expenses;
 (2)all other reasonable educational expenses, including expenses for fees, books, equipment, and laboratory expenses; and
 (3)reasonable living expenses. 7694.Specialty education loan repayment (a)In generalPayments under the Specialty Education Loan Repayment Program shall consist of payments for the principal and interest on loans described in section 7682(a)(2) of this title for individuals selected to participate in the Program to the holders of such loans.
 (b)Frequency of paymentThe Secretary shall make payments for any given participant in the Specialty Education Loan Repayment Program on a schedule determined appropriate by the Secretary.
							(c)Maximum amount; waiver
 (1)The amount of payments made for a participant under the Specialty Education Loan Repayment Program may not exceed $160,000 over a total of four years of participation in the Program, of which not more than $40,000 of such payments may be made in each year of participation in the Program.
								(2)
 (A)The Secretary may waive the limitations under paragraph (1) in the case of a participant described in subparagraph (B). In the case of such a waiver, the total amount of payments payable to or for that participant is the total amount of the principal and the interest on the participant's loans referred to in subsection (a).
 (B)A participant described in this subparagraph is a participant in the Program who the Secretary determines serves in a position for which there is a shortage of qualified employees by reason of either the location or the requirements of the position.
 7695.Choice of locationEach participant in the Specialty Education Loan Repayment Program who completes residency may select, from a list of medical facilities of the Veterans Health Administration provided by the Secretary, at which such facility the participant will work in a medical specialty described in section 7692 of this title.
						7696.Term of obligated service
 (a)In generalIn addition to any requirements under section 5379(c) of title 5, a participant in the Specialty Education Loan Repayment Program must agree, in writing and before the Secretary may make any payment to or for the participant, to—
 (1)obtain a license to practice medicine in a State; (2)successfully complete post-graduate training leading to eligibility for board certification in a specialty;
 (3)serve as a full-time clinical practice employee of the Veterans Health Administration for 12 months for every $40,000 in such benefits that the employee receives, but in no case for fewer than 24 months; and
 (4)except as provided in subsection (b), to begin such service as a full-time practice employee by not later than 60 days after completing a residency.
 (b)FellowshipIn the case of a participant who receives an accredited fellowship in a medical specialty other than a medical specialty described in section 7692 of this title, the Secretary, on written request of the participant, may delay the term of obligated service under subsection (a) for the participant until after the participant completes the fellowship, but in no case later than 60 days after completion of such fellowship.
							(c)Penalty
 (1)An employee who does not complete a period of obligated service under this section shall owe the Federal Government an amount determined in accordance with the following formula:A = B × ((T−S) ÷ T)).
 (2)In the formula in paragraph (1): (A)A is the amount the employee owes the Federal Government.
 (B)B is the sum of all payments to or for the participant under the Specialty Education Loan Repayment Program.
 (C)T is the number of months in the period of obligated service of the employee. (D)S is the number of whole months of such period of obligated service served by the employee.
 7697.Relationship to Educational Assistance ProgramAssistance under the Specialty Education Loan Repayment Program may be in addition to other assistance available to individuals under the Educational Assistance Program..
			(b)Conforming and technical amendments
				(1)Conforming amendments
 (A)Section 7601(a) of title 38, United States Code, is amended— (i)in paragraph (4), by striking and;
 (ii)in paragraph (5), by striking the period and inserting ; and; and (iii)by adding at the end the following new paragraph:
							
 (6)the specialty education loan repayment program provided for in subchapter VIII of this chapter.. (B)Section 7603(a)(1) of title 38, United States Code, is amended by striking or VI and inserting VI, or VIII.
 (C)Section 7604 of title 38, United States Code, is amended by striking or VI each place it appears and inserting VI, or VIII. (D)Section 7631 of title 38, United States Code, is amended—
 (i)in subsection (a)(1)— (I)by striking and after scholarship amount; and
 (II)by inserting , and the maximum specialty education loan repayment amount after reduction payments amount; and (ii)in subsection (b) by adding at the end the following new paragraph:
							
 (7)The term specialty education loan repayment amount means the maximum amount of specialty education loan repayment payments payable to or for a participant in the Department of Veterans Affairs Specialty Education Loan Repayment Program under subchapter VIII of this chapter, as specified in section 7694(c)(1) of this title and as previously adjusted (if at all) in accordance with this section..
 (E)Section 7632 of title 38, United States Code, is amended— (i)in paragraph (1), by striking and the Education Debt Reduction Program and inserting the Education Debt Reduction Program, and the Specialty Education Loan Repayment Program; and
 (ii)in paragraph (4), by striking and per participant in the Education Debt Reduction Program and inserting per participant in the Education Debt Reduction Program, and per participant in the Specialty Education Loan Repayment Program.
 (2)Table of sectionsThe table of sections at the beginning of chapter 76 of such title is amended by inserting after the items relating to subchapter VII the following:
					
						
							Subchapter VIII—Specialty Education Loan Repayment Program
							Sec.
							7691. Establishment.
							7692. Purpose.
							7693. Eligibility; preference; covered costs.
							7694. Specialty education loan repayment.
							7695. Choice of location.
							7696. Term of obligated service.
							7697. Relationship to Educational Assistance Program..
 (c)Needs of the VHAIn making determinations each year under section 7692 of title 38, United States Code, as enacted by subsection (a), the Secretary of Veterans Affairs shall consider the anticipated needs of the Veterans Health Administration during the period two to six years in the future.
 (d)Offer deadlineIn the case of an applicant who applies before receiving a residency match and whom the Secretary of Veterans Affairs selects for participation in the Specialty Education Loan Repayment Program established by subsection (a), the Secretary shall offer participation to the applicant not later than 28 days after—
 (1)the applicant matches with a residency in a medical specialty described in section 7692 of title 38, United States Code, as enacted by subsection (a); and
 (2)such match is published. (e)PublicityThe Secretary of Veterans Affairs shall take such steps as the Secretary determines are appropriate to publicize the Specialty Education Loan Repayment Program established under subchapter VIII of chapter 76 of title 38, United States Code, as enacted by subsection (a).
			4.Veterans healing veterans medical access and scholarship program
 (a)EstablishmentThe Secretary of Veterans Affairs, acting through the Office of Academic Affiliations of the Department of Veterans Affairs, shall carry out a pilot program under which the Secretary shall provide funding for the medical education of a total of ten eligible veterans. Such funding shall be provided for two veterans enrolled in each of the five Teague-Cranston medical schools in accordance with this section.
 (b)Eligible veteransTo be eligible to receive funding for medical education under this section, a veteran shall— (1)have been discharged from the Armed Forces not more than ten years before the date of application for admission to a Teague-Cranston medical school;
 (2)not be entitled to educational assistance under chapter 30, 31, 32, 33, 34, or 35 of title 38, United States Code, or chapter 1606 or 1607 of title 10, United States Code;
 (3)apply for admission to a Teague-Cranston medical school for the entering class of 2019; (4)indicate on such application for admission that the veteran would like to be considered for an award of funding under this section;
 (5)meet the minimum admissions criteria for the Teague-Cranston medical school to which the veteran applies; and
 (6)enter into an agreement described in subsection (e). (c)Award of funding (1)In generalEach Teague-Cranston medical school that opts to participate in the program under this section shall reserve two seats in the entering class of 2019 for eligible veterans who receive funding under such program. Such funding shall be awarded to the two eligible veterans with the highest admissions rankings for such class at such school.
 (2)Amount of fundingEach eligible veteran who receives funding under this section shall receive an amount equal to the actual cost of—
 (A)tuition at the Teague-Cranston medical school at which the veteran enrolls for four years; (B)books, fees, and technical equipment;
 (C)fees associated with the National Residency Match Program; (D)two away rotations performed during the fourth year at a Department of Veterans Affairs medical facility; and
 (E)a monthly stipend for the four-year period during which the veteran is enrolled in medical school in an amount to be determined by the Secretary.
 (3)Distribution of fundingIn the event that two or more eligible veterans do not apply for admission at one of the Teague-Cranston medical schools for the entering class of 2019, the Secretary shall distribute the available funding to eligible veterans who applied for admission at other Teague-Cranston medical schools.
				(d)Agreement
 (1)Terms of agreementEach eligible veteran who accepts funding for medical education under this section shall enter into an agreement with the Secretary that provides that the veteran agrees—
 (A)to maintain enrollment and attendance in the medical school; (B)while enrolled in such medical school, to maintain an acceptable level of academic standing (as determined by the medical school under regulations prescribed by the Secretary);
 (C)to complete post-graduate training leading to eligibility for board certification in a speciality applicable to the Department of Veterans Affairs, as determined by the Secretary;
 (D)after completion of medical school, to obtain a license to practice medicine in a State; and (E)after completion of medical school and post-graduate training, to serve as a full-time clinical practice employee in the Veterans Health Administration for a period of four years.
 (2)Breach of agreementIf an eligible veteran who accepts funding under this section breaches the terms of the agreement described in paragraph (1), the United States shall be entitled to recover damages in an amount equal to the total amount of such funding received by the veteran.
 (e)Rule of constructionNothing in this section shall be construed to prevent any Teague-Cranston medical school from accepting more than two eligible veterans for the entering class of 2019.
 (f)Report to CongressNot later than December 31, 2020, and annually thereafter for the subsequent three years, the Secretary shall submit to Congress a report on the pilot program under this section. Such report shall include the evaluation of the Secretary of the success of the pilot program, including the number of veterans who received funding under the program who matriculated and an evaluation of the academic progress of such veterans.
 (g)Teague-Cranston medical schoolsIn this section, the term Teague-Cranston medical school means any of the following: (1)Texas A&M College of Medicine.
 (2)Quillen College of Medicine at East Tennessee State University. (3)Boonshoft School of Medicine at Wright State University.
 (4)Joan C. Edwards School of Medicine at Marshall University. (5)University of South Carolina School of Medicine.
				